427 F.2d 1163
DRUMMOND CITIZENS INSURANCE COMPANY, Formerly Citizens Burial Insurance Company, a Corporation, Appellant,v.UNITED STATES of America, Appellee.
No. 19769.
United States Court of Appeals, Eighth Circuit.
June 30, 1970.

E. J. Ball, of Ball & Gallman, Fayetteville, Ark., for appellant.
William L. Goldman, Atty., Tax Div., U. S. Dept. of Justice, Washington, D. C., for appellee; Johnnie M. Walters, Asst. Atty. Gen., Lee A. Jackson and Thomas L. Stapleton, Washington, D. C.; and W. H. Dillahunty, U. S. Atty., Little Rock, Ark., on the brief.
Before MEHAFFY, HEANEY and BRIGHT, Circuit Judges.
PER CURIAM.


1
The District Court for the Eastern District of Arkansas granted the government's motion for summary judgment holding that the taxpayer was not a life insurance company within the meaning of Int.Rev.Code of 1954, § 801, and that the taxpayer therefore, could not receive the favorable tax treatment accorded life insurance companies thereunder.


2
The taxpayer appealed from that decision arguing that it was a qualified insurance company based upon the alternate grounds: (1) that it issued and had outstanding only life insurance policies and that the qualification formula of § 801, therefore, was not applicable; or (2) that under the qualification formof § 801, its aggregate life insurance reserves, plus unearned premiums and unpaid losses, were in excess of 50% of its total reserves.


3
After careful review and study of the briefs and files herein, we affirm the District Court on the basis of Chief Judge Henley's Memorandum Opinion reported at 298 F.Supp. 692 (E.D.Ark. 1969).